DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DAVID LEE MOORE,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-857

                              [May 27, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Sherwood Bauer, Jr., Judge; L.T. Case No.
472012CF000400A.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nicholas I. Igwe,
Assistant Attorney General, West Palm Beach, for appellee.

CIKLIN, J.

    David Lee Moore was adjudicated guilty on charges of aggravated
assault with a deadly weapon, aggravated battery on a law enforcement
officer with a deadly weapon, possession of contraband, and resisting an
officer with violence, and he was sentenced to life imprisonment. He
appeals his convictions and sentence, contending that the state
improperly introduced evidence of a collateral, uncharged crime. We
affirm.

    The charged offenses occurred while Moore was incarcerated for other
convictions. The state charged Moore with crimes against corrections
officers, but did not charge him with crimes against another inmate. At
trial, a corrections officer testified—without objection from the defense—
that Moore chased another inmate and that the officer then noticed that
the inmate was bleeding significantly from his head and neck. On
redirect, the officer testified that an exhibit not published to the jury was
“a picture of [the] inmate . . . [a]nd his injury.” Defense counsel then
objected, and now argues on appeal that the court erred in denying his
motion for a mistrial based on this testimony.

   “[A] motion for mistrial ‘should be granted only when it is necessary to
ensure that the defendant receives a fair trial.’” Goodwin v. State, 751
So. 2d 537, 547 (Fla. 1999) (quoting Cole v. State, 701 So. 2d 845, 853
(Fla. 1997)). The trial court properly denied Moore’s motion for a
mistrial, as the testimony at issue was not so prejudicial as to deprive
defendant of a fair trial, see id., did not become a feature of trial, cf.
Ward v. State, 59 So. 3d 1220, 1224 (Fla. 4th DCA 2011), and did not
reveal any new facts to the jury regarding an uncharged crime.
Furthermore, the trial court sustained an objection to the testimony and
gave a curative instruction. Accordingly, we affirm.

   Affirmed.

MAY and LEVINE, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2